State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 29, 2016                   D-58-16
___________________________________

In the Matter of MADELINE
   SHEILA GALVIN, an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,
                    Petitioner;             MEMORANDUM AND ORDER
                                                 ON MOTION
MADELINE SHEILA GALVIN,
                    Respondent.

(Attorney Registration No. 1319680)
___________________________________


Calendar Date:   September 6, 2016

Before:   McCarthy, J.P., Garry, Rose, Devine and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Sarah A. Richards of counsel), for petitioner.

      Corrigan, McCoy & Bush, PLLC, Rensselaer (Scott W. Bush of
counsel), for respondent.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1974
and currently maintains an office for the practice of law in the
Town of Bethlehem, Albany County.

      By decision and order entered September 22, 2011, this
Court suspended respondent from the practice of law for a period
of two years, but stayed the suspension upon certain conditions
(87 AD3d 1223, 1224 [2011]). Subsequently, petitioner moved to
vacate the stay of the suspension, alleging that respondent had
not fully complied with this Court's order. This Court
                              -2-                  D-58-16

thereafter, by order entered December 10, 2015, denied the motion
to vacate, but nonetheless extended the stayed suspension for an
additional year upon certain conditions (134 AD3d 1297 [2015]).
Respondent now moves for termination of the stayed suspension and
provides an affidavit attesting that she has fully complied with
the conditions of the stay. Petitioner does not oppose the
motion, which we now grant.

      In doing so, we initially note that this Court's extension
of respondent's stayed suspension is not set to expire until
December 2016. Nevertheless, under the particular circumstances
herein, we find no basis to treat respondent's motion as
premature. Respondent has provided satisfactory proof that she
fulfilled all required conditions for reinstatement, including
taking and passing the Multistate Professional Responsibility
Exam. Significantly, petitioner does not oppose respondent's
motion and indicates that respondent is in compliance with this
Court's directives. Accordingly, we deem it appropriate to grant
respondent's request for immediate termination of her stayed
suspension (see Matter of Paul, 120 AD3d 1462 [2014]).

     McCarthy, J.P., Garry, Rose, Devine and Clark, JJ., concur.



      ORDERED that respondent's motion is granted, and the stayed
suspension imposed by this Court's order entered September 22,
2011, as extended by order entered December 10, 2015, is
terminated, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court